DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to amendment received on 05/26/2022.
Claims 1 – 2, 4 – 8 and 10 – 11 are presented for examination.

Allowable Subject Matter
Claims 1 – 2, 4 – 8 and 10 – 11 are allowed.
The following is an examiner’s statement of reasons for allowance: As to claims 1 – 2, 4 – 8 and 10 – 1, the prior art fails to show a rotational speed sensor and a pole wheel arranged axially across from the rotational speed sensor, the pole wheel being mountable on a brake disk of a vehicle wheel brake, wherein the pole wheel has apertures which are uniformly distributed over its circumference and spaced apart from one another by radial webs, wherein the pole wheel has an axially protruding bulge radially above the apertures and the radial webs, wherein a front end face of the rotational speed sensor is placed on the axially protruding bulge of the pole wheel, wherein the axially protruding bulge extends axially to define an air gap between the radial webs of the pole wheel and the front face of the rotational sensor.  These features taken together with the other limitations of the claim renders the claims allowable over prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263. The examiner can normally be reached M-F: 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REENA AURORA/Primary Examiner, Art Unit 2858